[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: SECTIONS 3 AND 4 OF DEFENDANT ROSSMAN'S MOTION TO COMPEL, DATED MAY 21, 1998
Soon after the above-referenced motion was filed, the court heard argument and ruled upon Parts 1 and 2 thereof.
Time for continued argument ran out and the parties agreed that the court should rule on the remaining two disputes "on papers."
                          AS TO ARGUMENT NO. 3:
Deponent must list the bank accounts, by bank and account number, as to which his personal name is listed as one empowered to deposit or withdraw unilaterally or with a co-signature, in existence at any time since January 1, 1994.
                          AS TO ARGUMENT NO. 4:
The questions appearing at the following locations are to be answered:
1.   Page 63, lines 14-16.
2.   Page 64, lines 10 and 11.
3.   Page 64, lines 14-16.
4.   Page 68, lines 22-24.
Nadeau, J.